           Case 1:19-cv-01606-JMF Document 30 Filed 09/06/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CEDRIC BISHOP,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
OFF THE HOOK YACHT SALES, LLC,                                         :
                                                                       :   19-CV-1606 (JMF)
                                    Defendant/Third-Party              :
                                    Plaintiff,                         :        ORDER
                                                                       :
                  -v-                                                  :
                                                                       :
YACHT CLOSER, LLC,                                                     :
                                                                       :
                                    Third-Party Defendant.             :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        The Court having been advised at ECF No. 29 that Plaintiff Cedric Bishop’s claims
against Off the Hook Yacht Sales, LLC have been settled in principle, it is hereby ORDERED
that Plaintiff’s claims be and are hereby DISMISSED and discontinued without costs, and
without prejudice to the right to reopen the action within thirty days of the date of this Order if
the settlement is not consummated. The Court presumes that the settlement also resolves
Defendant Off the Hook Yacht Sales, LLC’s third-party claims against Yacht Closer, LLC. If
Defendant intends to maintain its third-party claims, it may file an application to reopen on that
basis.

        To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court by the same deadline to be
“so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.
         Case 1:19-cv-01606-JMF Document 30 Filed 09/06/19 Page 2 of 2




        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to close the case.


         SO ORDERED.

Dated: September 6, 2019                          __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                              2
